Taebell, J. :
The appellee in 1869, filed in the chancery court of Wilkinson county, her bill of complaint against the appellant. A demurrer by the latter was sustained, and the complainant filed an amended bill, which states, in substá'iice, that Louisa S. Brandon, complainant, is the widow of Matthew ÍT. Brandon, deceased; that deceased died seized and pos*228•sessed of certain lands described, besides slaves, live stock, etc. ; that said property, real and personal, was sold at administrator’s sale, complainant becoming tlie purchaser thereof; that the personal property was delivered to her, and a conveyance of the real estate was executed in due form; that, subsequently, and on the 5th day of. April, 1846, Louisa S. Brandon and W. L. Brandon, entered into articles of agreement, wherein, for the considerations therein stated, Louisa S. agreed to, and did for the said considerations named, convey the said property to H. H. Davis in trust, conditioned with other things, to secure to Louisa S. the performance of the stipulations in said agreement, which were, that W. L, Brandon would pay to L. S. Brandon during her widowhood, on the first day of January in each and every year $400, and would deliver to her at the same time one hundred bushels of corn, and that W. L. Brandon would secure to L. S. Brandon the peaceable enjoyment and occupation of the house and a portion of the said land; that, in pursuance of said articles of agreement complainant conveyed said property to H. H. Davis in trust, on the conditions following, viz. : 1st. To secure the said L. S. Brandon in the prompt and faithful performance by the said W. L. Brandon of all his undertakings to her in the agreement named; 2d. Certain other trusts and conditions, which the bill charges have long since been performed and have ceased to be operative and of no effect; that, after the objects for which the said conveyance was made and the conditions therein contained had been fully accomplished, the trustee was to hold the property for the use of W. L. Brandon, his heirs, etc.; that said W. L. Brandon was to have the control and management of said property, and all the proceeds, rents and profits, subject to the conditions of said agreement and deed of trust; that said W. L. Brandon undertook and obligated himself to perform the conditions of the said contract and deed,'and in consideration thereof, complainant entered into said agreement, and executed said deed of trust; that complainant is still a widow and féme *229sole; that from the date of the contract in 1846, np to January 1,1862, the said W. L. Brandon paid to L. S. Brandon the money and corn by the contract and deed stipulated, but on the 1st day of January, 1862, failed to make said payment for 1861, and has ever since continued to make default, except $500 on account in March, 1866 ; that there was due January 1, 1869, from W. L. Brandon to L. S. Brandon on said agreement $3,100 principal; that said arrangement with W. L. Brandon was'to secure support to complainant in her old age-; that she is growing old and infirm, and she has no property or means of living outside said property, of the benefit of which she is deprived by W. L. Brandon that upon the execution of said agreement and deed of trust, W. L. Brandon went immediately into the occupancy of the said property and has since had the control and use of the same; that complainant has fully performed on her part the stipulations of said contract, and nothing remains on her part to be done ; that the said W. L. Brandon is insolvent; that the personal property conveyed to him has been all wasted, destroyed or emancipated ; that there is no other property or fund except the said real estate to which complainant can resort, and out of which she can make the sum due her by virtue of said agreement and deed of trust; that, unless complainant can have recourse to said lands, she will be utterly powerless to enforce her said claim and the object for which she made said conveyance will fail; that W. L. Brandon is no longer entitled to the occupation and benefits of said lands by reason of his neglect and refusal to pay L. S. Brandon the annual sum agreed to be paid to her; that, in consequence of the refusal of said W. L. Brandon to comply with the stipulations of said contract, complainant is reduced to great want and distress, and is actually forced to depend on charity ; wherefore, complainant prays that H. EL Davis, as well as W. L. Brandon be made a party, that an account be taken to ascertain the amount due complainant, that W. L. Brandon be decreed to pay L. S. Brandon the amount found due her, or that the *230trustee be decreed to re-convey to ter, etc., and for general relief.
To tte amended bill the defendant W. L. Brandon demurred, stating as causes therefor, want of equity on the face of the bill, remedy at law, and because the bill does not show such performance of the contract by complainant as to entitle her to the relief prayed for.
This demurrer was overruled with leave to answer, and from this decree the defendant, W. L. Brandon, appealed, assigning for error here the action of the court in overruling the demurrer. The deed from the administrator of Matthew K. Brandon to L. S. Brandon; the articles of agreement between W. L. Brandon and L. S. Brandon, and the deed of trust from L. S. Brandon to H. H. Davis are made exhibits. The deed of trust recites that the conveyance is “on the following trust and condition, that is to say, the said Henry H. Davis to hold said property in trust : 1st. To secure the said Louisa S. Brandon in the prompt and faithful performance by the said W. L. Brandon of all his undertakings to the said Louisa S. Brandon, and for her benefit set forth and contained in articles of agreement, entered into between the said Louisa S. Brandon and W. L. Brandon bearing even date” with said deed; 2d. To secure the estate and heirs of Thomas S. Herbert, deceased, and others against certain liabilities; 3d. To secure certain sureties of W. L. Brandon against liability; 4th. To secure the children of W. L. Brandon certain sums that may be now due, or hereafter to become due on account of the use of their property by W. L. Brandon; 5th. After the accomplishment of these trusts the property to be held by the trustee for the use of W. L. Brandon and his heirs for ever. The said W. L. Brandon was to have possession and control of the property. Power to appoint another trustee is provided for in case of the failure or declination of Davis.
The objection that the bill is without equity on its face in view of the statements admitted by demurrer of an aged *231and infirm mother, denied the means of support by her son, who, though in the possession of her property, permits her to be fed by her charitable neighborSj needs no argument or further illustration.
The allegations of the bill, that all the trusts mentioned in the deed, except the stipulations in favor of complainant, have been fully performed and are inoperative are ample and frequently repeated. So, too, full performance on the part of complainant is explicitly averred. There is, therefore, in fact, and as is apparently conceded in the written argument of counsel, but the single question in the case, whether there is to complainant ample remedy at law. On this point we are referred by counsel to art. 12, p. 308, Code of 1857, which provides for the sale by execution of the interest of cesttoi que trusts in trust property.
Comparing this provision of the Code with the averments of the bill, it will be seen that the complainant can have adequate remedy only in a court of chancery. W. L. Brandon is alleged to be insolvent and without other property than the real estate held in trust, as herein set forth, and to turn the complainant over to a court of law, and to his interest in the property claimed in the bill to be forfeited by his own conduct toward the grantor, would be like casting a stone when bread is demanded and due. A court of equity clearly has jurisdiction of the subject-matter of this suit, and we hold the demurrer not well taken for any of its causes.
The decree is affirmed, with leave to defendant to answer within forty days from this date.